364 U.S. 289 (1960)
STATE TAX COMMISSION OF ARIZONA
v.
MURRAY COMPANY OF TEXAS, INC.
No. 168.
Supreme Court of United States.
Decided October 10, 1960.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF ARIZONA.
Wade Church, Attorney General of Arizona, Leslie C. Hardy, Chief Assistant Attorney General, and Stanley Z. Goodfarb, Assistant Attorney General, for petitioner.
Denison Kitchel for respondent.
PER CURIAM.
The petition for writ of certiorari is granted. The judgment is vacated and the case is remanded for clarification. Minnesota v. National Tea Co., 309 U. S. 551.
MR. JUSTICE DOUGLAS dissents.